31 So.3d 280 (2010)
Bernardino Ramos VAZQUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4750.
District Court of Appeal of Florida, Second District.
March 31, 2010.
James Marion Moorman, Public Defender, and Tosha Cohen, Assistant Public Defender, Bartow, for Appellant.
*281 Bill McCollum, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
Prior report: 2010 WL 721650.
SILBERMAN, Judge.
Bernardino Ramos Vazquez appeals his convictions and sentences for burglary of an unoccupied dwelling and grand theft and contends that he is entitled to additional jail credit for time served. The trial court properly dismissed as facially insufficient Vazquez's motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). Because Vazquez may be able to prove that he is entitled to additional credit, we affirm his convictions and sentences without prejudice to any right he may have to file a timely postconviction motion that seeks additional credit. See Lowe v. State, 889 So.2d 931, 933 (Fla. 2d DCA 2004). The circuit court should not deem such a motion successive. Id.
Affirmed without prejudice to seek postconviction relief.
LaROSE and CRENSHAW, JJ., Concur.